Citation Nr: 1213309	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  08-17 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for peripheral vascular disease of the right lower extremity, to include as secondary to service-connected diabetes mellitus and coronary artery disease.  

2.  Entitlement to service connection for peripheral vascular disease of the left lower extremity, to include as secondary to service-connected diabetes mellitus and coronary artery disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to September 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 decision by the RO which, in part, granted service connection for diabetes mellitus and denied service connection for coronary artery disease (CAD) and peripheral vascular disease (PVD) of the right and left lower extremities, including as secondary to diabetes mellitus.  The Veteran subsequently perfected an appeal for the service connection claims.  

By rating action in November 2011, the RO granted service connection for CAD due to herbicide exposure, and assigned a 100 percent evaluation from September 18, 2003, the date of receipt of his original claim.  The Veteran and his representative were notified of this decision and did not appeal.  Accordingly, the issue of service connection for CAD secondary to service-connected diabetes mellitus is now moot and will not be addressed in this decision.  

In a March 2012 Written Brief Presentation, the Veteran's representative raised the additional issues of entitlement to service connection for hypertension, to include as secondary to PVD, right above-the-knee amputation, to include as secondary to service-connected diabetes mellitus, chronic renal failure, to include as secondary to service-connected diabetes mellitus, and peripheral neuropathy of the lower extremities secondary to PVD.  These issues are not in appellate status and are referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

Concerning the claims of service connection for PVD of the lower extremities, the Board finds that additional development must be undertaken.  

Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Generally, a medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Service connection may be granted where a disability is proximately due to or the result of a service- connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Here, an October 2008 VA medical opinion was obtained.  The examiner stated that the Veteran's PVD was present prior to the diagnosis of diabetes mellitus.  The examiner also noted that the Veteran's "microalbumin has remained normal, which is also suggestive that his diabetes is not the cause of his chronic kidney disease but his underlying peripheral vascular disease."  This medical opinion regarding secondary service connection is unclear - it seems to suggest that the diabetes did cause the underlying PVD.  Additionally, it does not address whether diabetes has aggravated the Veteran's PVD.  Accordingly, remand is required for clarification and an additional medical opinion.

Additionally, it should be noted that subsequent to the May 2004 RO decision, service connection was established for CAD due to herbicide exposure.  As the Veteran's original claim for service connection included PVD, CAD and diabetes mellitus, the Board finds that the issue of whether the Veteran's PVD is due to or otherwise aggravated by the service-connected CAD has been reasonably raised by the record.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (noting that the Board is required to consider all issues raised by the claimant or by the evidence of record). 

In light of the discussion above, and to ensure full compliance with due process requirements, it is the decision of the Board that further development is necessary prior to appellate review.  Accordingly, the case is REMANDED for the following action:  

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include records dated after March 2011.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.  

2.  The Veteran should be afforded a VA examination to determine the etiology of his PVD of the right and left lower extremities.  The claims file and a copy of this remand should be made available to the examiner for review and a notation to the effect that this record review took place should be included in the report.  All appropriate testing should be undertaken in connection with this examination.  The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify any evidence required in order to render a non-speculative opinion, (which the AMC should attempt to obtain, and then return the claims file to the examiner for completion of the opinion).  

The examiner must provide responses to the following:  

a)  Is it at least as likely as not (a 50% or greater probability) that PVD was first manifested in service or is otherwise related to service?  

b)  If not, is it at least as likely as not (a 50% or greater probability) that any current PVD is proximately due to, the result of, or aggravated by the service-connected diabetes mellitus?  

c)  If not, is it at least as likely as not (a 50% or greater probability) that any current PVD is proximately due to, the result of, or aggravated by the service-connected CAD?  

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

3.  After the requested development has been completed, the AMC should readjudicate the merits of the claims.  This should include consideration of whether the Veteran's PVD is proximately due to or the result of, or aggravated by the service-connected diabetes mellitus or CAD.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case, which should include the appropriate laws and regulations pertaining to secondary service connection, and given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




_________________________________________________
K. Millikan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

